


116 HRES 1055 EH: Department of State Authorization Act of 2020
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1055
In the House of Representatives, U. S.,

July 21, 2020

RESOLUTION
Directing the Clerk of the House of Representatives to make corrections in the engrossment of H.R. 6395.


That in the engrossment of the bill H.R. 6395, the Clerk of the House of Representatives shall make the following correction: In section 5001 (relating to Department of State authorities and activities), strike Department of State Authorization Act of 2020 and insert Eliot L. Engel Department of State Authorization Act of 2020.   Cheryl L. Johnson,Clerk. 